UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34931 SeaCube Container Leasing Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0655416 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1 Maynard Drive, Park Ridge, New Jersey 07656 (Address of principal executive offices) (Registrant’s telephone number, including area code) (201) 391-0800 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of shares held by non-affiliates as of June 30, 2012 was approximately $187.3 million. The number of Registrant’s outstanding common shares as of February 15, 2013 was 20,413,359. DOCUMENTS INCORPORATED BY REFERENCE Information required by certain portions of Part III (Items 10, 11, 12, 13 and 14) is incorporated by reference to either a definitive proxy statement or an amendment to this Form 10-K to be filed with the Securities and Exchange Commission within 120 days of December 31, 2012. SEACUBE CONTAINER LEASING LTD. TABLE OF CONTENTS Page No. PART I ITEM 1 Business 2 ITEM 1A Risk Factors 11 ITEM 1B Unresolved Staff Comments 30 ITEM 2 Properties 30 ITEM 3. Legal Proceedings 30 ITEM 4. Mine Safety Disclosures 30 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and IssuerPurchases of Equity Securities 31 ITEM 6. Selected Financial Data 34 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 56 ITEM 8. Financial Statements and Supplementary Data 57 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 57 ITEM 9A. Controls and Procedures 57 ITEM 9B. Other Information 60 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 61 ITEM 11. Executive Compensation 61 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 61 ITEM 14. Principal Accounting Fees and Services 61 PART IV ITEM 15. Exhibits and Financial Statement Schedules 61 SIGNATURES 66 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 that involve substantial risks and uncertainties.All statements, other than statements of historical facts, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements.You can identify these forward-looking statements by the use of forward-looking words such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “should,” “could,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates,” “target,” “projects,” “contemplates” or the negative version of those words or other comparable words.Any forward-looking statements contained in this annual report are based upon our historical performance and on our current plans, estimates and expectations in light of information currently available to us. The inclusion of this forward-looking information should not be regarded as a representation by us or any other person that the future plans, estimates or expectations contemplated by us will be achieved.Such forward-looking statements are subject to various risks and uncertainties and assumptions relating to our operations, financial results, financial condition, business, prospects, growth strategy and liquidity.Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements.We believe that these factors include, but are not limited to, a decrease in the overall demand for leased container assets, the economic condition of the global container asset leasing industry and the ability of our lessees and potential lessees to make operating lease payments to us, the condition of the global economy and world financial markets, changes in the values of our assets, acquisition risks, competitive pressures within the industry, risks related to the geographic markets in which we and our lessees operate, our ability to retain key personnel, the impact of new or existing regulations, whether we are replaced as manager of any containers that we manage for third parties and other factors described in the section entitled “Item 1A – Risk Factors”. The forward-looking statements made in this annual report relate only to events as of the date on which the statements are made.We do not undertake any obligation to publicly update or review any forward-looking statement except as required by law, whether as a result of new information, future developments or otherwise.We caution you not to unduly rely on the forward-looking statements when evaluating the information presented this report. WEBSITE AND ACCESS TO COMPANY’S REPORTS Our Internet website can be found at www.seacubecontainers.com.Our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) are available free of charge through our website as soon as reasonably practicable after they are electronically filed with, or furnished to, the SEC.Our Corporate Governance Guidelines, Code of Business Conduct and Ethics, and Board of Directors committee charters (including the charters of the Audit Committee, Compensation Committee, and Nominating, Corporate Governance and Conflicts Committee) are also available on our website. The information on our website is not part of, or incorporated by reference, into this report, or any other report we file with, or furnish to, the SEC. 1 PART I ITEM 1.BUSINESS Our Company We are one of the world’s largest container leasing companies based on total assets.Containers are the primary means by which products are shipped internationally because they facilitate the secure and efficient movement of goods via multiple transportation modes, including ships, rail and trucks.The principal activities of our business include the acquisition, leasing, re-leasing and subsequent sale of refrigerated and dry containers and generator sets.We lease our containers primarily under long-term contracts to a diverse group of the world’s leading shipping lines.As of December 31, 2012, we employed 77 people in seven offices worldwide and have total assets of $1.7billion.We operate in a single segment. Formation and Corporate History We were incorporated by Seacastle Operating CompanyLtd. (our “Initial Shareholder”) in Bermuda in March2010. Our Initial Shareholder is a subsidiary of SeacastleInc. (“Seacastle”).Seacastle is owned by private equity funds that are managed by an affiliate of Fortress Investment Group LLC (“Fortress”) and by employees of Seacastle and other shareholders. Container Leasing International,LLC (d/b/a SeaCube Containers,LLC), the entity through which we conduct all of our operations (“CLI”), was founded in 1993 and was acquired by an affiliate of our Initial Shareholder in 2006. In March 2010, in preparation of our initial public offering (“IPO”), we and our Initial Shareholder formed SeaCube Container HoldingsLtd., SeaCube Container InvestmentLLC and SeaCube Operating CompanyLtd. and entered into a series of intercompany transactions to finalize the separation of our container leasing business from the other businesses of Seacastle and to establish the appropriate organizational structure for us (the “Structure Formation”).Among other things, the formation of SeaCube Container HoldingsLtd. and SeaCube Container InvestmentLLC helped to simplify certain tax reporting obligations and eliminated the need for public shareholders to make certain additional tax elections that might otherwise need to be made when SeaCube formed a new subsidiary.In March 2010, all of the equity interests in CLI were transferred to one of our wholly owned subsidiaries and we continue to conduct all of our operations through CLI and its operating subsidiaries. On October 27, 2010, the U.S. Securities and Exchange Commission (the “SEC”) declared effective the registration statement relating to the Company’s IPO of 10,925,000 shares at a price to the public of $10.00 per share.The Company issued 3,450,000 shares in the offering (inclusive of the underwriters’ over-allotment), which less underwriting discounts and expenses resulted in net proceeds of approximately $27.3 million.The Initial Shareholder sold 7,475,000 of previously outstanding shares (inclusive of the underwriters’ over-allotment). Amalgamation Agreement On January 18, 2013, we entered into an Agreement and Plan of Amalgamation (the “AmalgamationAgreement”) with 2357575 Ontario Limited (“Parent”) and SC Acquisitionco Ltd., a subsidiary of Parent (“Acquisition Sub”). Parent and Acquisition Sub are affiliates of Ontario Teachers’ Pension Plan Board. Pursuant to the Amalgamation Agreement and subject to the terms and conditions set forth therein, SeaCube and Acquisition Sub will amalgamate under the laws of Bermuda (the “Amalgamation”) and the amalgamated company will continue as a subsidiary of Parent. Pursuant to the Amalgamation Agreement, at the effective time of the Amalgamation, each of our issued and outstanding common shares (other than (i) common shares that are held by any shareholders who properly demand appraisal in connection with the Amalgamation under applicable law (“Dissenting Shares”) and (ii) the Carry-Forward Share (as such term is defined in the Amalgamation Agreement)) will be converted into the right to receive $23.00 in cash, without interest, other than any common shares owned by Parent or SeaCube or any of their wholly-owned subsidiaries (which will automatically be canceled with no consideration paid therefor). At the effective time of the Amalgamation, any vesting conditions or restrictions applicable to our restricted common shares outstanding immediately prior to the effective time will lapse and each such restricted share will be treated in accordance with the procedures outlined above for our common shares. 2 The Amalgamation Agreement includes customary representations, warranties and covenants of SeaCube, Parent and Acquisition Sub. Among other things, we agreed to conduct our business in the ordinary course of business and in a manner consistent with prior practice until the Amalgamation is consummated. We have also agreed not to pay a quarterly dividend with respect to the fourth quarter of 2012. Under the Amalgamation Agreement, consummation of the Amalgamation is subject to satisfaction or waiver of certain customary closing conditions, including, among others: the approval of the Amalgamation by our shareholders, the absence of certain legal impediments to the consummation of the Amalgamation, the receipt of required governmental consents and approvals and the expiration of any waiting periods under applicable regulatory clearance processes, no more than 8% of our common shares being Dissenting Shares and, subject to certain materiality exceptions, the accuracy of representations and warranties made by SeaCube and Parent, respectively, and compliance by SeaCube and Parent with their respective obligations under the Amalgamation Agreement. The Amalgamation Agreement contains certain provisions giving each of SeaCube and Parent the right to terminate the Amalgamation Agreement under certain circumstances, including the right of SeaCube to terminate the Amalgamation Agreement in order to enter into a definitive agreement with a third party making an unsolicited acquisition proposal that our board of directors, in the exercise of its fiduciary duties, determines to be superior to the transaction with Parent. Upon termination of the Amalgamation Agreement, under specified circumstances (including those described above), we may be required to pay Acquisition Sub a termination fee of $15,500,000. The Amalgamation Agreement also provides that Parent will pay, or cause to be paid, to the Company an amount equal to $35,000,000 if the Amalgamation Agreement is terminated by us under circumstances in which (i) Parent fails to consummate the Amalgamation when all the conditions set forth in the Amalgamation Agreement have been satisfied or waived (other than those conditions that by their terms are to be satisfied at the closing of the Amalgamation) and (ii)(A) specified consents relating to the refinancing of certain SeaCube credit facilities have not been received and (B) such facilities are not refinanced or replaced at the closing of the Amalgamation. Upon the effectiveness of the Amalgamation, SeaCube will no longer be a reporting company under the Exchange Act. Competitive Strengths – We believe that the key competitive strengths that will enable us to execute our strategy include: ● Leading Market Position.We are one of the world’s largest container lessors and have a significant investment in refrigerated containers, or reefers, with approximately 20% of the refrigerated container market share based on TEUs as of December31, 2012 (twenty foot equivalent units, or TEUs, is the international standards measure of containers).Reefers have historically demonstrated greater stability in underlying demand, pricing and lease rates than other types of containers. We believe that our strength in the reefer market provides us with certain utilization, cost, marketing and capability advantages relative to other container leasing companies. ● High and Stable Utilization.For the years ended December 31, 2012, 2011 and 2010, our utilization rate averaged 97.8%, 98.3%, and 97.9%, respectively.As of December 31, 2012, approximately 86.9% of our owned assets based on net book value were on long-term lease to our customers.The average remaining term of our owned assets was approximately 3.2years.We believe that our focus on reefers as well as our focus on long-term and direct finance leases has enabled us to maintain high and consistent utilization rates. ● Our Assets Generate Significant Cash Flow.Our assets generate significant and predictable revenues and operating cash flow that reflects our high and stable asset utilization, low customer defaults and high recovery rates, strong operating profit margins and low working capital requirements.As of December 31, 2012, our existing leases provided for approximately $1.2billion of contracted cash flow through the life of the remaining leases. 3 ● Long-Standing Relationships with High Quality Customers.We have an extensive history with our customers which provide us with strong relationships at senior levels of management.In addition, we have built a reputation for service, reliability and quality.We lease our containers to a diversified customer base of over 160 shipping lines throughout the world, including all of the world’s 20 largest international shipping lines.Our top customers include APL, CMA-CGM, CSAV, Evergreen, Hanjin, Mediterranean Shipping, and NYK Line. We believe that our customer relationships are some of the best in the industry and will enable us to continue to grow our business. ● Access to Significant Amounts of Capital to Expand our Business.As of December 31, 2012, we had approximately $176.5million of available capital to invest in new containers and pursue sale/leaseback transactions.In addition, we manage containers for a number of third-party owners and we believe that these relationships may provide us with opportunities to grow our managed fleet.We believe that our access to capital and our relationships with third-party owners will provide us with a competitive advantage and enable us to grow our business. ● Experienced Management, Global and Scaleable Business Platform.Our management team has extensive experience in the acquisition, leasing, financing, technical management and sale of containers.We operate globally, using modern asset management systems designed for container leasing companies and are capable of handling a significantly larger asset portfolio without a proportional increase in overhead costs. Growth Strategy We plan to leverage our competitive strengths to grow our fleet and earnings by employing the following business strategies: ● Continue to Invest in New Container Assets.We believe that the current industry dynamics support significant growth opportunities.Demand for containers is driven by global trade growth and slow-steaming (running containerships at slower speeds to reduce fuel costs), which means that shipping lines require more containers to deliver the same amount of cargo.Furthermore, due to the extensive capital requirements for their containership fleets, we believe that a number of shipping lines will increase the percentage of containers they lease rather than own in the near- to medium-term. ● Opportunistically Pursue Growth Opportunities.We may pursue strategic acquisitions of container fleets (both on an owned and managed basis) and sale/leaseback transactions with liner companies.We believe that each of these types of transactions can allow us to grow our fleet profitably.Our management team has proven its ability to successfully execute transactions of this nature and we have confidence that we can execute more of these transactions over time. We believe that our existing management platform and expertise can support more assets without significant increases to our infrastructure or expense base due to the scalable nature of our operations. ● Continue to Maintain Disciplined Lease Terms and Credit Underwriting.We plan to continue to target attractive returns on our assets over their life cycle by concentrating on long-term leases with a disciplined pricing structure in order to maximize our profitability and fleet utilization.Over the last three years, our renewal rate has averaged 91.8% of total units.Furthermore, we plan to continue to maintain strict underwriting standards as well as proactive credit monitoring to minimize any future credit write-offs. Over the last five years, we had net write-offs of approximately $8.2million on total billings of approximately $1.6billion, representing approximately 0.5% of such billings. Industry Trends The market for container leasing is characterized by the following key trends: ● Sustained Growth in Container Trade.Container trade is an important component of the movement of goods through the global economy. According to Harrison Consulting, worldwide container trade has grown at an average annual rate of more than 8% for over 30years. After declining in 2009, for the first time in over 30 years, container trade grew by approximately 9% in 2010, 7% in 2011 and 5% in 2012. Harrison Consulting believes that in the short to medium term, as a result of slower growth in developed economies, world container trade is likely to expand at an annual rate of 5-6% rather than the long-term trend rate of 8%. 4 ● Significant Use of Leased Equipment.Approximately 46% of the global container fleet of 32.8 million TEUs is owned or managed by container leasing companies according to Harrison Consulting. We believe that there was an increased reliance on operating lessors in the last three years as our customers sought alternative sources of capital as well as the operational flexibility of leasing. ● Limited Supply of Existing Containers.The shortage of containers that occurred as a result of strong trade growth and relatively low levels of ordering by capital-constrained shipping lines in 2010 was to some extent alleviated by higher levels of ordering in 2011, but the supply of containers remained tight in 2011-12. As a consequence of this, according to Harrison Consulting, utilization rates for the container leasing companies quickly recovered from the 2009 downturn and have since remained at historically high levels of 97-98% for most of our peer companies. Our Assets Our fleet of equipment consists of three types of container assets: refrigerated containers, dry freight containers and generator sets. These assets are either owned or managed by us on behalf of other third party owners. We lease our equipment to a diversified customer base of the world’s leading shipping lines. As of December31,2012, we owned or managed 791,852 containers and generator sets, representing 1,224,395TEUs of containers and generator sets. As of December31,2012, the average age of our owned container fleet is 4.2years. Refrigerated Containers.Refrigerated containers, or reefers, are insulated containers that include an integrated cooling machine. These containers are typically used to carry perishable cargo such as fresh and frozen produce, meat, poultry, fish and other temperature sensitive products. Dry Containers.A dry container is essentially a steel box with a set of doors on one end. Dry containers are the least-expensive type of intermodal container and are used to carry most types of freight. Generator Sets.Generator sets, or gensets, are portable diesel fueled generators used to power reefers. They can be used when reefers are transported by trucks. When a reefer is carried on a containership, it is usually plugged in to the containership’s main power supply. Our containers are either owned by us or owned by third-parties and managed by us. The tables below summarize the composition of our fleet by unit, TEU and net book value as of December31, 2012: Equipment Fleet by Units Refrigerated Dry Gensets Total Operating Leases Direct Finance Leases 25,931 244,281 2,710 272,922 Total Owned Managed 30,216 251,723 1,323 283,262 Total Fleet 92,589 692,861 6,402 791,852 5 Equipment Fleet by TEUs Refrigerated Dry Gensets Total Operating Leases Direct Finance Leases 50,442 376,594 2,710 429,746 Total Owned Managed 56,855 363,864 1,323 422,042 Total Fleet 173,848 1,044,145 6,402 1,224,395 Container Fleet by Net Book Value Refrigerated Dry Gensets Total Operating Leases $ Direct Finance Leases 213,847 400,373 13,639 627,859 Total Fleet $
